                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

JOHN HEATON,                                )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )   No. 2:19-cv-00060-JPH-MJD
                                            )
BOEHRINGER INGELHEIM                        )
PHARMACEUTICALS, INC.,                      )
                                            )
                        Defendant.          )

          ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

      John Heaton brought this suit against Boehringer Ingelheim

Pharmaceuticals (“BI”) claiming that Pradaxa, a medication BI produces,

injured him. See dkt. 1-1. BI filed a motion to dismiss for failure to state a

claim upon which relief can be granted. Dkt. [8]. Mr. Heaton’s complaint

merely recites the elements of a negligence claim and does not give BI fair

notice of the claim against it, so that motion is GRANTED.

                                         I.
                               Facts and Background

      Because BI has moved for dismissal under Rule 12(b)(6), the Court

accepts and recites “the well-pleaded facts in the complaint as true.” McCauley

v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011).

      In early February 2017, Mr. Heaton was prescribed Pradaxa, a drug

produced by BI. Dkt. 1-1 at 1 ¶ 2. He started taking the medication, which

injured him. Dkt. 1-1 at 1 ¶ 3. Mr. Heaton filed a negligence claim in Sullivan




                                        1
Superior Court and BI removed the case to this Court. Dkt. 1. BI has filed a

motion to dismiss for failure to state a claim. Dkt. 8.

                                        II.
                                  Applicable Law

      Defendants may move under Federal Rule of Civil Procedure 12(b)(6) to

dismiss claims for “failure to state a claim upon which relief may be granted.”

To survive a Rule 12(b)(6) motion to dismiss, a complaint must “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A facially plausible claim is

one that allows “the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id.

      Under that standard, a plaintiff must provide “some specific facts” that

“raise a right to relief above the speculative level.” McCauley, 671 F.3d at 616

(quoting Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)). “The degree of

specificity required is not easily quantified, but ‘the plaintiff must give enough

details about the subject-matter of the case to present a story that holds

together.’” Id. (quoting Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir.

2010)). Otherwise, a defendant will not have “fair notice of what the . . . claim

is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. Applying

the procedural pleading requirements to the applicable substantive law is “a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” McCauley, 671 F.3d at 616.



                                          2
      When ruling on a 12(b)(6) motion, the Court will “accept the well-pleaded

facts in the complaint as true,” but will not defer to “legal conclusions and

conclusory allegations merely reciting the elements of the claim.” Id. 1

                                       III.
                                     Analysis

      A. The Indiana Product Liability Act cause of action

      BI argues that Mr. Heaton can sue only through an Indiana Product

Liability Act (“IPLA”) cause of action, so his negligence claim should be

dismissed with prejudice. Dkt. 9 at 3, 5–6. Mr. Heaton responds that if the

IPLA governs his complaint, he should be allowed to proceed under that IPLA

cause of action. Dkt. 12 at 2.

      In Indiana, the IPLA “governs all actions brought by a user or consumer

against a manufacturer for physical harm caused by a product, regardless of

the legal theory upon which the action is brought.” Piltch v. Ford Motor Co.,

778 F.3d 628, 632 (7th Cir. 2015) (citing Ind. Code § 34-20-1-1). Mr. Heaton’s

negligence claim is therefore governed by the IPLA because he is a consumer

alleging harm from a product. See id.; Stegemoller v. ACandS Inc., 767 N.E.2d

974, 975 (Ind. 2002).

      Mr. Heaton’s complaint does not cite the IPLA, but the Federal Rules of

Civil Procedure do not require complaints to cite statutes or legal rules and



1Mr. Heaton argues that under Rule 12(d), BI’s motion to dismiss should be treated as
a summary judgment motion. Dkt. 12 at 2. But Mr. Heaton does not explain why a
motion to dismiss under 12(b)(6) is inappropriate. See id. Indeed, BI challenges the
complaint based on its four corners without presenting outside matters. Dkt. 23 at 1-
2. The Court therefore considers BI’s motion as a 12(b)(6) motion to dismiss.
                                         3
“specifying an incorrect theory is not fatal.” Bartholet v. Reishauer A.G. (Zurich),

953 F.2d 1073, 1078 (7th Cir. 1992). Mr. Heaton’s complaint is therefore not

subject to dismissal because it fails cite the IPLA. See id.; Bailey v. Medtronic,

Inc., No. 1:17-cv-2314-JMS-DML, 2017 WL 6035329, at *3, 6 (S.D. Ind.

December 6, 2017) (declining to dismiss a negligence claim and instead

considering it under the IPLA).

      B. Failure to state a claim

      BI argues that Mr. Heaton has not pleaded enough facts to state a

plausible IPLA claim as required by Iqbal and Twombly. Dkt. 9 at 4–5; see

Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 570. Mr. Heaton responds that

the necessary allegations are implicit in the complaint. Dkt. 12 at 2.

      The complaint must provide “some specific facts” that give BI “fair notice

of what the . . . claim is and the grounds upon which it rests.” Twombly, 550

U.S. at 555; see McCauley, 671 F.3d at 616. Recitations of a claim’s elements

and conclusory legal statements “do nothing” to help meet that standard

because they cannot distinguish the claim “from every other hypothetically

possible case in that field of law.” Swanson, 614 F.3d at 405.

      Mr. Heaton’s complaint alleges that he was injured by taking Pradaxa.

Dkt. 1-1 at 3 ¶¶ 2-4. The complaint does not allege the nature of his injuries,

whether or how the Pradaxa was defective, or how any defect caused his

injuries. See id. Rather, it merely recites the elements of a negligence claim,

which is not enough to give BI notice of the claim it faces in this case. See

McCauley, 671 F.3d at 616; Swanson, 614 F.3d at 405.

                                         4
                                      IV.
                                   Conclusion

      BI’s motion to dismiss for failure to state a claim, dkt. [8], is GRANTED.

Mr. Heaton’s complaint may be amended “only with the opposing party’s

written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Any leave to

amend must be sought by September 27, 2019. See generally id.; S.D. Ind.

L.R. 15-1. If leave to amend is not sought or is denied, the Court will dismiss

this case with prejudice. See St. John v. Cach, LLC, 822 F.3d 388, 392 (7th Cir.

2016).

SO ORDERED.
Date: 8/28/2019




Distribution:

William W. Drummy
WILKINSON GOELLER MODESITT WILKINSON & DRUMMY
wwdrummy@wilkinsonlaw.com

Eric E. Hudson
BUTLER SNOW LLP
eric.hudson@butlersnow.com

John P. Nichols
ANDERSON & NICHOLS
agbullock@frontier.com

Ben J. Scott
BUTLER SNOW LLP
ben.scott@butlersnow.com




                                        5
